Title: Thomas Jefferson to Charles Clay, 6 May 1813
From: Jefferson, Thomas
To: Clay, Charles


          TH. J. to MR. CLAYThursday morning, May 6, 1813.
          Our spinning machine is in operation, and a piece of cloth is begun with the flying shuttle, neither goes on perfectly as yet, from the want of a little more practice; but they will give Mrs. Clay an idea of what would be their proper operation,
			 if she can do me the favor to come and take a plantation
			 dinner with me tomorrow.
			 You
			 will come of course, according to promise. Friendly salutations and assurances of respect.
        